           Case 3:20-cv-00920-AC          Document 1       Filed 06/05/20         Page 1 of 6




                          IN THE UNITED STATES DISTRJCT COURT
                                 FOR THE DISTRICT OF OREGON
                                  PORTLAND                 DIVISION
                         (Select the Division in which the complaint is filed.)



                                                            Complaint for a Civil Case

                                                            Case No.   3, 'ZO ~ fJII.,   CJZ{}.,, A-G
  (Write the full name of each plaintiffwho is filing
                                                            (to be filled in by the Clerk's Office)
  this complaint. If the names of all the plaintiffs
  cannot fit in the space above, please write "see
                                                            Jury Trial:     I! Yes       □ No
  attached" in the space and attach an additional
                                                                            (check one)
  page with the full list of names.)


      -against-

PROV I QfNCE        1-\t=ALTl-\   51:rzvtce:s::


   (Write the full name of each defendant who is
   beingsued.· If the names of all the defendants
   cannot fit in the space above, please write "see
   attdched" in the space and attach an additional
   page with the full list of names.)
      Case 3:20-cv-00920-AC         Document 1      Filed 06/05/20     Page 2 of 6




I.   The Parties to This Complaint

     A.    The Plaintiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                  Name
                  Street Address         6EN ERA L O F.L \\/ER'/-
                  City and County       ]e~VE~To N                    -W~Sld 1Nt.,TOAI
                  State and Zip Code    OR.E~ON                       9,oos·
                  Telephone Number
                  E-mail Address

     B.    The Defendant(s)

           Provide the infonnation below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant, include the person's job or title (if
           known). Attach additional pages if needed.

           Defendant No. 1
                  Name
                  Job or Title
                  (if known)
                  Street Address
                  City and County
                  State and Zip Code
                  Telephone Number
                  E-mail Address
                  (if known)

           Defendant No. 2
                  Name
                  Job or Title         '.'5£CcJRIT'f     YUAtl.()S
                  (if known)
                  Street Address        e,z.os sw             13ARNE5         RQ
                  City and County



                                           2
                   Case 3:20-cv-00920-AC                        Document 1                    Filed 06/05/20                   Page 3 of 6
!I '   , •



                                      ;State and Zip Code                 _(j~R._ti_o_crN----'-----·-eJ_·_7_2_-z.._S_-_~_~_~_
                                      Telephone Number
                                      E-mail Address
                                      (if known)

                          Defendant No. 3
                                      Name -
                                     Job or Title
                                 -_. (if known)~> •.;.; i'r/•t-· ,;.r,· ~ r,.~ '·J',..,f,,/·"t-';\:.!~i,r,.:~- \-7'l ;\\_'.:. :\ '·f '.,'/: ,J,,,' ;'~ :.·.,t;-:: /,-·,1•' . ·,.- •_'/;,; :·::

                                      Str~etAddress- ·                    C,2,05               SI-;., "t3AttNES R. D                                        '           -
                                      City and· County                                                                   ~5~---~'=b~0_3_
                                                                          ~~~_'(l._i:_L_A._N_-~O-'C)~-_'().__·-~C,~7~-zz.=·
                                  · State and Zip Code -                 C>_-'                                                 __
                                                                             -_R_6~~'-6...C...lu=------,----~-7_2_~_5_.:.._bb_0_3
                                      Telephone Number                                               j 50'5      Z.Uo V=iOb
                                      E-mail Address
                                      (if known)

                          Defendant No. 4
                                      Name
                                      Job or Title
                                      (if known)
                                      Street Address                     9 Z0.5 9\-J -                    \3~RN c.S               -iJJ         J


                                ,,,City and County                       \i'o)'). .:TL~tuO              _0~ qc?..'Z.£-&,~03 IN4'SHI/J4'ro-J
                               ':J'    ,,

                                                                                  _ _ _ _ _~ - - - - - - -
                                      · State and Zip Code.· O""'-'-/?-_€_~=,__-_O_N
                                       Telephone Number
                                       E-mail Address.
                                      · (if known)

             II.   Basis for Jurisdiction

                   Federal courts are courts of limited jurisdiction (limited power). Generally, only two
                   types of cases can be heard in federal court: cases involving a federal question and cases
                   involving diversity of citizenship:of the parties. Under 28 U.S.C. § 1331, a case arising
                   under the United States Constitution or federal laws or treaties is a federal question case.
                   Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
                   State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
                   case. In a diversity of citizenship case, no defendant may be a citizen of the same State
                   as any plaintiff.


                                                                                 3

                                                                                                                                                                                                 /
                                         Case 3:20-cv-00920-AC                Document 1              Filed 06/05/20            Page 4 of 6




                                         What is the bas'rs for federal court jurisdiction? (check all that apply)

                                                  l!!I Federal question                                Ill · Diversity of citizenship

                                         Fill out the paragraphs in this section that apply to this case.

                                         A.        If the Basis for Jurisdictioi{ls a;F'¢tleral Question
                                                   List the specific federal statutes, federal treaties, and/or provisions of the United
                                                   States Consi.itution that are at issue in this case.            .
        1=11.ST A3i'\O\lO ~~T                           Ft:,IIR.rHA~e/Ul)/11\tOJ'r      .,.w.m.li"-1'•<:.'-d'    j)Ve       P/l..~.5        EQVA(. f>R_()j£CT?otv
/JT/1           4,>-\1P   AIV\1"35TRATlll5' pRlx:imllt.~S A-GT Ti7l.C I& OF(l5"C. Z.1./z. l"l83ACilc>rJ rAL5'r; Jf{\f'1'.l~OfJ/VIIJ' Nr FALS'e Af<~f.ST'
,                                     ~~ ir'lf'Rol/<Z '11.9~ f ,AC.1 ll/ latM(ef,)DW\etuj' ;(,lw,9'r -fb, .f'R\ VAC.t ftrl.rs 4?.. 06 Lf.(,47/0N 6P C"oNrPAcff
/'19°~          1-ltQIA     f-l~Al.:~A   c        F -·otw1 e;rz,-/Nr&R.flll/7/()A/ ACT vsc.A                  li&osa~~
    I   '   0    &'-ti. \I Kel!ev        FALS~ 1'DV~,1s1 N(,                  e: AR.~         'p.e'   ~1q~7   TO'       e   -e.P--r Al..d
~:;c..                           -,            :r ~M UN~ur-         ro.   JKe$"..S 1NT'IIRl,/6/        o~     LA,v L1~ "-1-<R-> rRAtJO
                                              ·           · ·                            r'P 39'7      uS Ji.Gl./ 3'17 VS z.J;t,.~z-,1

                                         B.        If the Basis for Jurisdiction ls Diversity of Citizenship

                                                   1.      The Plaintiff(s)

                                                           a.     If the plaintiff is an individual

                                                                  The plairitiff, (name) B RAO FoR,0 LoNt-~A ti.)                       ,   is a citizen of
                                                                  the State of (name) ·_O----'R..--=e~4CL-'o'-1"1-=--------

                                                           b.     If the plaintiff is a cmporation
                                                                                                                    -
                                                                  The plaintiff, (name/-=-              ._. -. :. ,.,- :;.-·;_, c,, ~s incorporated
                                                                  under the laws of the State of (name) .           -~~-= ~:-                ,- "·· ~-,·')
                                                                  and has its principal place of business in the State of (name)



                                                           (If more thdn one plaintiff is named in the complaint, attach an additional
                                                           page providing the same information for each additional plaintiff.)

                                                  2.       The Defendant(s)

                                                           a.     If the defendant is an individual

                                                                  The defendant, (name) -~---'-_A._-'--L-~_ _ _ _ _ _
                                                                                                                    · ., is a citizen of
                                                                  the State of (name) fJAl~t..towl'J                  Or is a citizen of
                                                                  (foreign nation) ---=lfol'---'tt_N-=-Ow-'--'-tJ'-------




                                                                                         4
                      Case 3:20-cv-00920-AC                          Document 1                          Filed 06/05/20                Page 5 of 6




                                        b.            If the defendant is a corporation

                                                     The defendant, (name)fuov1 DEMCE: i'-lll'ALl~AtJO S'e.~\/\0--"?Is
                                                     incorporated under the laws of the State of (name)
                                                     ~o,u \vA"-fHtllil?/N          , and has its principal place of
                                                     business in the State of (name) Wf\S\4 ll\.l(i@_7J •                                                       Or is
                                                     incorporated under the laws of (foreign nation)
                                                     _ _ _ _ _ _ _ _ _ _ , and has its principal place of
                                                     business in (name) 'RJ:::l\lTfYN~:ZWAS~\\WgTO.N
                                                      tBor        LINO Air!!             swf£crof<'1                          ~ ~~fit'l~T<\~                •   r'r'~

                                        (Jfmore than one defendant is named in the complaint, attach an
                                        additional page providing the same information for each additional
                                        defendant.)

                              3.        The Amount in Coritroversy

                                        The amount in controversy-the amount the plaintiff claims the defendant
                                        owes or the amount at stake-is more than $75,000, not counting interest
                                        and costs of court, because (explain):
                                                   ,..,::IJ                  -~       !'I'..'\..:"',,__,.",;--.,!·•·•·.''--




            ill.     Statement of Claim ,~ PPR•~1'Y\ll-1"'-ll'Tll"" ""A-r6:"' 1:-:2 ,,.-.,w Pe... ,
                                                                    ,...,  ~ •~"'. " i"                                                    i<1> ··z.&-10,~((u·- P~t:.SawT'.'
                     Write a short and plain statement of the claim. Do not make legal arguments. State as
                     briefly as possible the facts showing that each plaintiff is entitled to the damages or other
                     relief sought. State how each defendant was involved and what each defendant did that
                     caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
                     of that involvement or conduct. If more than one claim is asserted, number each claim
                   . and write a short and plain statement of each claim· in a separate paragraph. Attach          _
                     additional pages if needed. t &i11Sor.su.s- '-AW 61>V~l'2NtNj Min?iu.O 6 MV R:. 1~ 11 r5                                                                     \
     To 13~/w,:=cfl..Me.0 ""To ASK q>uesj,ON.S ANf
        ,vo-r vse D/1.,U'-A.S -rHA1' HAl(,fVI l'Jllt> 0 .
                                                                                       u;~;;J~t5AfJ;:~t[fl,ve,:£Pot?JVleo     I   _
                                                                                                                                                                   CONSt..Jlf/V
     10
                                                                  /Nrot./lne() f)cx:,,ot-5
     ro~AII< {;IN Co/llJ:"L(Ci~YJ STA,eJll'l(lll}'TS -ro h'AV-e PRiJff:R.L
            tl~e-cr fYIY mei04CAL                 ~co   ~         e.   7
                                                                       LA      ~      ~NO L1 tP
-ro co7Z> No--r .oe   7AUNT,Ff)      AID/C.LJl.et> ANO /,-J7JmATtff.fJ 1t>HA11e FULL DIS<:L<JpSeJl..
 TO NOT t3e. 1Nn:~uA7/;fJ    t)Vt"il <:.A.,tM-1:,Vlk MAT(ttlt / ~ Neve.fl. INVO/Ve../J //V
     ,r;
    ifvO~ ALI PeesoN £111:.s:r i...,651 fJA.l,t,ie 1 NVCllveo IN, i'V\1 1-\-eJut.1'1-t e.AL~f:
-rtJ 1vo1 J-/Atle · ~e~c.eN.t.~tes 56 p..r;:,oN \N\e ANO No1 To8<2 5e.ARClf\~ A£1Jp5<2tt0 "
-.  ,.___, rnr:-C:,oEfl...C~JJ ,JNTb -AC.<t>lH€S"C-e 9\/ Me.l!l'iNtO OP lR.,R,-ATl(iNIH. Af<(3-/!,:rR.fir,4ey
I'   6   1 ,v..,   '-"'     ---r-lll   o-r   'f--\A.v-C       ,-i.t-t" wAsi.Ul'I' µ0-J!)·          c.~,.,1-1-ry '0-4aPOT              vo, 1.A-i:e-   "'-'   ~\ \.17..$
            (!JR.,, .CAPIZ.../iTcSOV.5         Ao,s               er.:.,,-        AlWsir .o,::-c:nsclt6~.S                              \O           Of?IJ 1uH       AC~Tat:li:
                                        ti     .
           -;f,...1\-.L PRA<::ru ~ ,,."" MtS Pl~ Nos-s1s BtCt>US~ ~ ASK. Que9110 ,v5 AN~ Quoif Tt,.-e
           os eorJsriJTrD,J            z· I/AV€ oNj._y oAJe op-r10~ 7() P~ti&erl.LI~ my ·LiFe-
           1S TD e,.ne~ 1/V To Tl-Jg . 0 .s· ✓Cl IJ IC I A~ V          S YS n7'Y\
                                                                                  5
         Case 3:20-cv-00920-AC                          Document 1         Filed 06/05/20            Page 6 of 6




IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to
         order. Do not make legal arguments. Include any basis for claiming that the wrongs
         alleged are continuing at the present time. Include the amounts of any actual damages
         claimed for the acts alleged and the basis for these amounts. Include any punitive or
         exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
         actual or punitive money damages.
        (!)~e;_IJ.. Ac:£55 7 o Al--L_r'Wte.Otc.A'-.                       RC<::olVlS- PR-lvf\.Ttr           Pcc:iOI.S        No-rfi:5
       r/Lfl'/5 RL;ca/J...OIN4 C)~ AiVy       lc'/NPl
       ·•'R,e:STA/ttNINC, OIJ..0'?(}.. C)N A.LL St;o.J~l,Y 4UA'20S · ANC                                      AN'y        Of\/€
      ffC)vJ    /AJleFC~t::5 W IIH             My Pl«:>PC::1'1.    N°',~Olc.'.A.C   C,i,.~\';'                                ~~        ·""''llif
                                                                                         oAJA(,)rf-u,l!.I~ lrlO    ~/«fit-       ,1<.Ce...-v
       ,AC..T0:1\1.. D/';4\Al..t6S          1 Do-,vT K,>1,Jow     /00Jllltt.L/OfV        CAI ··N\,ALl'R/-\C.lc:J/S           i:CT

        Pc..rt::i:inue               too    Mt c..c..10 rJ

         /:)C C V"tf' lft. f!..'ji   I Od M f Lf-l O ,J

        CAf'f¼l&o0.5            A0tJS-i;'   op.       DlSQl2.e5S"lO~      FAW'~ S°T,Ar~e/\lN"                £GT        !='At.SC; AO[l£A1'1$/~

        -ir: AM Ulv'-A-//.,~F ·7o .Ace:s< Tl+'~ JN7Trl/Vl17 Oil... -rH-r:r L,4kl                                  LI !3 f\AR)'
        Po(!.... YY\O~ I tv~<l~tv\j\71()/u IAtJIJ I NEED A LAV\JE~
                    ''              '
V.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
          knowledge, information, and belief that this complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause unnecessary delay, or. needlessly increase the
       ·- cost of litigation; (2) is supported by existing law or by. a nonfrivolous argument for
          extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support
          after a reasonable opportunity for furtherinvestigation or discovery; and (4) the
          complaint otherwise complies with the requirements of Rule 11.

         A.         For Parties Without an Attorney.

                    I agree to provide the Clerk's Office with any changes to my address where case-
                    related papers may be served. I understand that my failure to keep a current
                    address on file with the Clerk's Office may result in the dismissal of my case.

                    Date of signing: .S /Ji I/    ~
                                                              , 20 ZO .

                    Signature of Plaintiff                 -.- - - - - ~ - - - - - -
                                              ~-"-~---"'-'-·
                    Printed Name of Plaintiff f3MOl=O/J-IJ . l.DN<-=P.u11tJ



                                                                  6




                                                                                                                                                    I
